COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  Employees Retirement System of Texas,        §               No. 08-19-00084-CV

                       Appellant,              §                 Appeal from the

  v.                                           §                41st District Court

  Claudia Gutierrez, Individually and as       §             of El Paso County, Texas
  Next Friend of L. F. G., a minor,
                                               §              (TC# 2015DCV1608)
                       Appellee.
                                               §

                                           ORDER

       The Court filed the supplemental clerk’s record requested in its order issued on June 12,

2019. The Court has determined that the judgment is now final and appealable. Therefore, the

appeal is reinstated, and the motion for extension of time to file the Appellant’s brief is

GRANTED. The Appellant’s brief is due September 13, 2019.

       IT IS SO ORDERED this 14th day of August, 2019.

                                           PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.